DETAILED ACTION
The papers submitted on 20 June 2019, amending the drawings and specification, and on 04 November 2021, amending claim 1, 6, 8-9, and 12, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-6, in the reply filed on 04 November 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search and that the groups are not independent and distinct.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 November 2021.

Information Disclosure Statement
The listing of references in the specification at ¶¶ 102 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
The disclosure includes unconventional section headings including DISCUSSION at ¶ 91, 5. CONCLUSION at ¶ 99, and REFERENCES with a listing of citations at ¶ 102. In addition the specification appears to formatted as an academic journal article which rather than a patent application consistent with US practice.
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anwer et al. (Evolution of the Coefficient of Friction with Surface Wear for Advanced Surface Textured Composites).
Applicant admits that Anwer is prior work as reference [12] in the PGPub at ¶¶ 5, 22, 54, 61, 92 of the instant specification. 
Regarding claim 1, Anwer discloses a method of producing a composite said method comprising: 
a) melt blending matrix with fibers to produce a melted composite, 
b) injecting the melted composite into a mold and allowing the melted composite to solidify, and 
c) optionally removing at least a portion of an outermost layer of a composite such that the fibers protrude from a surface of the composite (p. 9 § Fabrication of Textured Fiber-Composite Surfaces-General Approach).
Regarding claim 3, Anwer discloses TPU and SBS as the matrix and alumina, basalt, glass, carbon, and PBO fibers (p. 9 § Fabrication of Textured Fiber-Composite Surfaces-General Approach) which are equated with the claimed fibers comprise soft and hard fibers and said matrix comprises a soft rubber-like matrix.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anwer et al. (Evolution of the Coefficient of Friction with Surface Wear for Advanced Surface Textured Composites).
Anwer discloses injecting at 200º C. (p. 9 § Fabrication of Textured Fiber-Composite Surfaces-General Approach) which is close to the claimed 130º C (MPEP § 2144.05).
Additionally, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the injection temperature, because the injection temperature is . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anwer et al. (Evolution of the Coefficient of Friction with Surface Wear for Advanced Surface Textured Composites) as applied to claim 1 above, further in view of Chen et al. (Fiber Hybrid Polyimide-Based Composites Reinforced With Carbon Fiber and Poly-p-Phenylene Benzobisthiazole Fiber: Tribological Behaviors Under Sea Water Lubrication).
Anwer discloses a TPU matrix, and carbon or PBO fibers (p. 9 § Fabrication of Textured Fiber-Composite Surfaces-General Approach)
Anwer does not appear to explicitly disclose that the fibers are both carbon and PBO.
However, Chen discloses a fiber/matrix composite which includes carbon and PBO fibers together (abstract, p. 1651 § Materials).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fibers of Anwer to include the hybrid fibers of Chen, because such hybrid materials are known in the art and could be used with expected results. Additionally, Applicant admits that Chen is prior art as reference [8] in the PGPub at ¶ 61 of the instant specification.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anwer et al. (Evolution of the Coefficient of Friction with Surface Wear for Advanced Surface Textured Composites) and Chen et al. (Fiber Hybrid Polyimide-Based Composites Reinforced With Carbon Fiber and Poly-p-Phenylene Benzobisthiazole Fiber: Tribological Behaviors Under Sea Water Lubrication) as applied to claim 4 above, further in view of Rizvi et al. (Multifunctional Textured Surfaces with Enhanced Friction and Hydrophobic Behaviors Produced by Fiber Debonding and Pullout).
Regarding claim 5, modified Anwer does not appear to explicitly disclose 8% vol. fibers.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fiber vol% of Anwer to include the range of Rizvi, because such amounts are known in the art and would have expected results. Additionally, Applicant admits that Rizvi is prior art as reference [10] in the PGPub at ¶ 58 of the instant specification.
Regarding claim 6, Chen suggests 10% carbon and 5% PBO which is a ratio of 2:1 (abstract, p. 1651 § Materials).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rizvi et al. 
High friction on ice provided by elastomeric
fiber composites with textured surfaces
Fu et al.
Tensile properties of short-glass-fiber- and short-carbon-fiber-reinforced
polypropylene composites
B. Suresha
Friction and Dry Slide Wear of Short Glass
Fiber Reinforced Thermoplastic
Polyurethane Composites
Friedrich et al.
Eﬀects of various ﬁllers on the sliding wear of polymer composites
Bagheri et al.
Effects of multi-functional surface-texturing on the ice friction abrasion characteristics  of  hybrid composite materials for footwear


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742